CriMi/jfrl Appeals
PD-0934&0935-15
                   flosti*k TTatVL                 RECBVED vm
                                              COUKroFCRMNALAPPE^

                DMTDSFNtXim                         JUL 24 2015

                                               aoet acosm, userK
              WFSIMII-M- IFm
                                                        TUB) IN
                                               CQIIRT
                                               COURT OF CRIMINAL APPEALS
                                                        JUL 2 A X3T3~
                 ndi^oscMnJ^m^25J^
                //a/egf5> , Cmwfv. "Te^As           Abel Acosta, Cierk



  First
           Pr+in/u FnrT),y r.r^-i-/nA)f)rv
                                      nry Rextit

                       cafkpjPh\r SOh IHEGWI Oh
          o//&j -fee /w ex-fff                     CAMS
                                                    *L im
 //;/}/r77 tofiltpfefitkh far,               yReviefi 7/
 supportofthis /V\oitD^/\pp^


 Court of Harris Coo/Q-ty /eXA$r>t-tJ)£ mfc^/ose ox Ac^rfuhieA

 Appealed to +he Court of' Pjpp^U;hr5f                  Si/prer/iC
  '^Judicial'District. Th<*. C.bse /J/ks /FF^TrACrl 0/0
   v//;aJ^ /ffOa/g,

                            11.